Title: To John Adams from Hezekiah Niles, 10 October 1818
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Balt Oct 10, 1818
				
				I have the pleasure to return to my dear friend Rodney’s letter, with a copy of your interesting correspondence, published in this day’s Register: Permit me to tender you my thanks for the favor conferred in sending it to me.Your 14th vol & the Genl. Index I expect  have reached Boston before this time.I thank you for the copies of Dr. Mayhew’s sermons. I Shall publish some extracts from to confirm the wise, & reprobate the fools. The is nothing so opposite to the ideas of an  enlightened mind as the doctrine of “legitimacy” & passive obedience. Nay, though so  fashionable in England at present, these notions adverse to every principle, which, as an individual, an Englishman glories in. Very respectfully
				
					H Niles
				
				
			